Employer and its insurance carrier have appealed from a decision of the Workmen’s Compensation Board awarding death benefits to the widow and minor children of the deceased employee. Decedent was a motion picture operator at employer’s theatre. The board found that on December 4,- 1950, decedent, lifting a heavy ease of movie film while engaged in the regular course of employment, was subjected to strain and exertion, that he felt a pain in his left chest and sustained accidental injuries in the nature of a coronary occlusion causing his death. It was found that he had previously suffered from an underlying cardiovascular disease and that the lifting on that day placed increased effort and strain on such condition and caused the coronary occlusion already mentioned. On the day in question decedent complained to one of the owners saying, “ I lifted some film and got a pain in the chest ”. His condition deteriorated speedily and he died before the arrival of a doctor. There was conflict of medical testimony as to causal relationship, but there was substantial evidence establishing that the heart attack was brought about by increased effort and strain on the part of the deceased. There was also evidence from which it could be determined that the lifting of cans of film was not the regular work of deceased. Decision and award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Bergan, Coon and Imrie, JJ., concur.